Citation Nr: 1755415	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for the left knee disorder based on the manifestation of difficulty sleeping.

2.  Entitlement to a total disability rating based upon unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had qualifying service from September 1965 to March 1966 and in February 1993.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, March 2016, and February 2017, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

These appeals have been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The difficulty sleeping is not etiologically related to the left knee disorder.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the left knee disorder, based on the manifestation of difficulty sleeping, have not been met.  See 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5260, 5257, 5258 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that a manifestation of his left knee disorder is difficulty sleeping and that his current left knee ratings do not contemplate that manifestation.  See August 2010 statement by spouse; July 2014 VA examination report; July 2014 statement by spouse; July 2016 statement by physician/son.  However, based on the evidence below, the Board finds that the difficulty sleeping is not etiologically related to the left knee disorder, and, thus, an extraschedular rating is not warranted.  

As a preliminary matter, the Board acknowledges the apparent miscommunication between the AOJ and the Veteran regarding scheduling the pertinent VA examination, ordered by the March 2016 Board remand.  See July 2016 Report of General Information; August 2016 Statement.  However, the Board highlights the Veteran's subsequent request to proceed in deciding his claims based on the evidence of record, due to his health.  See March 2017 Correspondence ("I am not able to continue responding to additional evidence and/or other requests because of serious health problems.  Please make a decision based on all of the evidence in support of this pending appeal...").  As such, the Board must evaluate this claim based on the preponderance of the evidence currently of record, which weighs against a finding that an extraschedular rating is warranted for the left knee disorder based on the manifestation of difficulty sleeping.

The difficulty sleeping is not at least as likely as not (50 percent probability or greater) related to the left knee disorder.  The evidence currently of record suggests the possibility of two other etiological sources of the difficulty sleeping: (1) service-connected tinnitus (see July 2014 VA examination, documenting the Veteran's report of tinnitus interfering with his sleep); and (2) non-service connected neuropathy (see Pensacola VAMC treatment records [dated June 2012, October 2012, March 2013, and July 2013], documenting the Veteran's reports that his neuropathy medicine helped him sleep better at night.  Although the Board acknowledges that the Veteran's son is competent to render etiological opinions based on his medical background, the Board finds the son's July 2016 opinion inadequate, as it attributed the difficulty sleeping to the left knee disorder, without addressing the aforementioned evidence regarding tinnitus and neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, without an adequate opinion from a competent source who attributes the difficulty sleeping to the left knee disorder, the evidence is not at least in equipoise and the benefit of the doubt rule is inapplicable; extraschedular consideration is unwarranted. 


ORDER

An extraschedular rating for the left knee disorder based on the manifestation of difficulty sleeping is denied.


REMAND

The Veteran generally contends that his service-connected disabilities preclude obtaining and/or maintaining a substantially gainful occupation and warrant extraschedular consideration.  Although the schedular criteria for an award of the benefit are not met, evidence currently of record indicates that the Veteran's service-connected disabilities may have precluded such occupation.  As the Board is precluded from adjudicating extraschedular TDIU without first seeking a referral to the Director of the Compensation Service, further development is required.  See 38 C.F.R. §§ 4.16(a), 3.321(b)(1). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Refer the issue of entitlement to an extraschedular TDIU to the Director of the Compensation Service for adjudication.

See July 2014 note by Dr. Urbanic ("hearing loss and tinnitus . . . severely impact his ability to work . . . [and] these conditions alone would prevent the Veteran from being able to obtain or keep gainful employment").

In the event the claim remains denied, return the file to the Board consistent with appropriate procedural guidelines.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


